Exhibit 10.1

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between Alexandria Real Estate Equities, Inc., a Maryland corporation
(“Corporation”) and Joel S. Marcus, an individual (“Officer”), is effective as
of April 26, 2012 (the “Effective Date”).

 

RECITAL

 

WHEREAS, Corporation desires to continue to employ Officer as its Chairman and
Chief Executive Officer, and Officer is willing to continue to accept such
employment by Corporation, on the terms and subject to the conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree to amend and restate this
Agreement as follows:

 

1.                                    Position and Duties; Location.

 

During the Term (as defined below), Officer and Corporation agree that Officer
shall be employed by and serve Corporation as its full-time Chairman and Chief
Executive Officer; provided that either Corporation or Officer may make an
election (an “Executive Chairman Election”) on or after October 1, 2014 that,
effective the later of January 1, 2015 or 14 days after the election is made,
Officer shall cease to hold the position of Chief Executive Officer and instead
shall be employed as full-time Executive Chairman through December 31, 2016 or
such later date as may be mutually agreed.  In addition, Officer agrees to serve
in such capacities for Corporation’s subsidiaries, and in such additional
capacities consistent with Officer’s position as a senior executive officer as
set forth above, as may be determined by the Board of Directors of Corporation
(the “Board”).  Officer shall devote such of his business time, energy, and
skill to the affairs of Corporation and its subsidiaries as shall be necessary
to perform the duties of such positions.  Notwithstanding the foregoing, subject
to any written policies of Corporation, nothing in this Agreement shall preclude
Officer from (i) engaging in charitable and community affairs and not-for-profit
activities, so long as they are consistent with his duties and responsibilities
under this Agreement; (ii) managing his family and other personal investments;
(iii) serving on the boards of directors of non-profit companies; and
(iv) serving on the boards of directors of other for-profit companies; provided,
however, that, prior to accepting a position hereafter on any such for-profit
board of directors, Officer shall obtain the approval of the Board (or, if
applicable, the appropriate committee thereof), which shall not be unreasonably
withheld.  In his position as Chief Executive Officer or as Executive Chairman,
Officer shall only report to and be responsible directly to the lead independent
director and to the Board and at all times during the Term shall have powers and
duties at least commensurate with his positions, including, without limitation,
while serving as Chief Executive Officer, the right to hire or terminate any
subordinate officers and any employees without the approval or consent of the
Board or any other officer of Corporation; provided, however, that Officer shall
consult with the Board before exercising his right, while serving as Chief
Executive Officer, to hire or terminate the Chief Financial Officer, Chief
Operating Officer, and President of Corporation; and provided further that
Officer and Corporation acknowledge that nothing in this Agreement modifies the
authority of the Compensation Committee of the Board (the “Compensation
Committee”) to establish the aggregate compensation levels of senior officers,
above the level of vice president, of Corporation.  Officer shall be based at
the principal executive offices of Corporation in the Los Angeles, California
metropolitan area, except for reasonable required travel on Corporation’s
business.

 

--------------------------------------------------------------------------------


 

2.                                    Term of Employment.

 

The Term of this Agreement (the “Term”) shall be for a period commencing on the
Effective Date and ending on December 31, 2014 or, if an Executive Chairman
Election is made, December 31, 2016 or a mutually agreed upon later date (the
“Termination Date”), unless terminated earlier pursuant to this Agreement (the
“Early Termination Date,” and, as the context so requires, a “Termination
Date”).  The parties agree that, at the request of either, they shall, during
the calendar quarter at the end of which the Term would otherwise expire,
negotiate in good faith the extension of this Agreement, or the implementation
of a new agreement, relating to Officer’s provision thereafter of full-time
services as Executive Chairman.

 

3.                                    Compensation, Benefits and Reimbursement.

 

3.1                            Base Salary.  During the Term, Officer shall be
entitled to the following base salary:

 

(a)                               Minimum Base Salary.  During the Term and
subject to the terms and conditions set forth herein, Corporation agrees to pay
to Officer an annual “Base Salary” of $895,000, or such higher amount as may
from time to time be determined by Corporation.  Unless otherwise agreed in
writing by Officer and Corporation, the salary shall be payable in substantially
equal semi-monthly installments in accordance with the standard policies of
Corporation in existence from time to time.

 

(b)                              Earned Base Salary.  For purposes of any early
termination of this Agreement as provided in Paragraph 4, the term “Earned Base
Salary” shall mean all semi-monthly installments of the Base Salary which have
become due and payable to Officer, together with any partial monthly installment
prorated on a daily basis up to and including the applicable Termination Date.

 

3.2                            Increases in Base Salary.  Officer’s Base Salary
shall be reviewed by the Compensation Committee no less frequently than on each
anniversary of the Effective Date during the Term.  The Base Salary payable to
Officer may be increased on each such anniversary date (and such other times as
the Compensation Committee may deem appropriate during the Term) to an amount
determined by the Compensation Committee.  Any increase in Base Salary or other
compensation shall in no way limit or reduce any other obligations of
Corporation hereunder and, once established at an increased specified rate,
Officer’s Base Salary shall not be reduced unless Officer otherwise agrees in
writing.

 

3.3                            Bonus.  Officer shall be eligible to receive a
cash bonus (“Bonus”) for each fiscal year of Corporation (or portion thereof)
during the Term, in accordance with the terms set forth in Exhibit A hereto,
which is hereby incorporated herein by reference.

 

3.4                            Additional Benefits.  During the Term, Officer
shall be entitled to the following additional benefits:

 

(a)                               Officer Benefits.  Officer shall be eligible
to participate in such of Corporation’s benefit and deferred compensation plans
as are made available to executive officers of Corporation, including, without
limitation, Corporation’s stock incentive and other equity-based compensation
plans, annual incentive compensation plans, profit sharing/pension plans,
deferred compensation plans, annual physical examinations, dental plans, vision
plans, sick pay, medical plans, personal catastrophe and accidental death
insurance plans, financial planning, automobile arrangements, retirement plans
and supplementary executive retirement plans, if any.  For purposes of
establishing the length of service under any benefit plans or programs of
Corporation, Officer’s employment with Corporation shall be deemed to have
commenced on January 5, 1994.

 

- 2 -

--------------------------------------------------------------------------------


 

(b)                              Vacation.  Officer shall be entitled to accrue
a minimum of six weeks of paid vacation during each year during the Term and any
extensions thereof, prorated for partial years.  Any accrued vacation not taken
during any year may be carried forward to subsequent years; provided that
Officer may not accrue more than 12 weeks of unused vacation at any time. 
Unused vacation in excess of Officer’s allowable accrued vacation under the
foregoing proviso shall be promptly paid to Officer at the end of each year in a
cash amount equal to (i) the number of weeks of excess vacation time, multiplied
by (ii) weekly Base Salary.

 

(c)                               Life Insurance.  During the Term, Corporation
shall, at its sole cost and expense, procure and keep in effect term life
insurance (a minimum five-year term certain policy) on the life of Officer,
payable to such beneficiaries as Officer may from time to time designate, in the
aggregate amount of $5,000,000.  Such policy shall be owned by Officer or by a
member of his immediate family.  Corporation shall have no incidents of
ownership therein.

 

(d)                              Disability Insurance.  During the Term,
Corporation shall, at its sole cost and expense, procure and keep in effect
long-term disability and short-term disability coverage (the “Disability
Policy”) similar to Officer’s current disability insurance policy on Officer
(or, if better, any subsequent policy), payable to Officer in an annual amount
not less than 60% of Officer’s then existing Base Salary, Bonus and other cash
compensation, subject to such limitations as may be applicable under California
law and under standard insurance underwriters requirements.  The premiums for
the foregoing coverage shall be included in Officer’s gross income.

 

(e)                              Reimbursement for Expenses.  During the Term,
Corporation shall reimburse Officer for all reasonable out-of-pocket business
and entertainment expenses incurred by Officer for the purpose of and in
connection with the performance of his services pursuant to this Agreement. 
Officer shall be entitled to such reimbursement upon the presentation by Officer
to Corporation of vouchers or other statements itemizing such expenses in
reasonable detail consistent with Corporation’s policies.  In addition, Officer
shall be entitled to reimbursement for (i) dues and membership fees in
professional organizations and industry associations in which Officer is
currently a member or becomes a member; (ii) appropriate industry seminars and
mandatory continuing education and (iii) membership in a health club or other
health-related activity of Officer’s choosing up to a maximum annual fee of
$5,000.  The amount of expenses eligible for reimbursement pursuant to this
Paragraph 3.4(e) during a calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year.  Without extending the
time of payment that would apply in the absence of this sentence, Corporation
shall reimburse Officer for any expense eligible for reimbursement pursuant to
this Paragraph 3.4(e) on or before the end of the calendar year following the
calendar year in which the expense was incurred.  Corporation shall pay Officer
for all reasonable attorney’s fees, disbursements and costs incurred by Officer
in connection with the negotiation, preparation and execution of this Agreement,
within 15 days following presentation of invoices which have been paid.

 

(f)                                  Withholding.  Compensation and benefits
paid to Officer under this Agreement shall be subject to applicable federal,
state and local wage deductions and other deductions required by law.

 

(g)                              Certain Restricted Stock; Certain Other
Equity-Related Provisions.

 

(i)                                   Renewal Restricted Stock Bonus.  As soon
as practicable following the Effective Date, but no later than five days
following the Effective Date, Officer shall be granted (A) a number of shares of
restricted stock of Corporation that have an aggregate fair market value of
$3,000,000 (based on the closing price of Corporation’s stock on the trading day
immediately preceding the date of grant), which shares shall vest 1/3rd on
December 31 of 2012, 2013 and

 

- 3 -

--------------------------------------------------------------------------------


 

2014, provided that Officer’s employment with Corporation has continued through
such dates, except as otherwise provided in Paragraphs 3.4(g)(iii), 4.3 and 4.5
hereof,  and (B) a number of shares of restricted stock of Corporation that have
an aggregate fair market value of $2,000,000 (based on the closing price of
Corporation’s stock on the trading day immediately preceding the date of grant),
which shares shall vest 1/3rd on December 31 of 2012, 2013 and 2014 (the “2012
Performance-Based Restricted Stock”), subject to the satisfaction each year of
specified corporate performance criteria set forth in Exhibit B hereto, which is
hereby incorporated herein by reference.

 

(ii)                                Long-Term Incentive Grant.  With respect to
each fiscal year of Corporation during the Term, Officer shall be eligible to
receive an annual long-term incentive compensation award in the form of
restricted stock (an “LTI Grant”) pursuant to Corporation’s Amended and Restated
1997 Stock Award and Incentive Plan or any other long-term incentive plan(s) in
effect from time to time, subject to the terms and conditions thereof to the
extent not inconsistent with this Agreement, which grant shall be made annually
no later than 10 days following the end of the Corporation’s fiscal year  to
which the LTI Grant relates.  For the avoidance of doubt, the LTI Grant with
respect to 2012 shall be made in 2013 but no later than January 10, 2013; the
LTI Grant with respect to 2013 shall be made in 2014 but no later than
January 10, 2014, and so on.  Officer’s target LTI Grant with respect to each
such fiscal year shall have an aggregate fair market value of $6,875,000,
subject to increase or decrease at the discretion of the Compensation Committee
based on its assessment of Corporation’s performance for the relevant fiscal
year, converted into a number of shares of Corporation’s stock based on the
closing price of Corporation’s stock on the trading day immediately preceding
the date of grant.  Fifty percent (50%) of the LTI Grant (the “Time-Based
Stock”) shall vest 1/36th each month over the 36-month period following the date
of grant; and the remaining fifty percent (50%) of the LTI Grant (the
“Performance-Based Stock”) shall vest 1/3rd on each of the three dates (each a
“Performance-Based Stock Vesting Date”) that is not later than thirty (30) days
following the end of each of the three (3) successive fiscal years beginning
with the fiscal year in which the grant of Performance-Based Stock is made,
based on the determination and written certification of the Compensation
Committee on the Performance Stock Vesting Date with respect to specified
corporate performance criteria and subject to the terms set forth in Exhibit C
hereto, which is hereby incorporated herein by reference; provided that, except
as otherwise provided in Paragraphs 3.4(g)(iii), 4.3 and 4.5 hereof, vesting of
the Time-Based Stock and the Performance-Based Stock shall be subject to
Officer’s continued employment with Corporation on the applicable vesting date;
and provided further that, so long as Officer is employed by Corporation on the
December 31st  immediately prior to the applicable Performance-Based Stock
Vesting Date, the portion of the Performance-Based Stock award that is scheduled
by its terms to  vest on such Performance-Based Stock Vesting Date shall not be
subject to forfeiture as a result of any termination on or after such
December 31st and shall be eligible to vest based on the Compensation
Committee’s determination and certification as described above.

 

(iii)                             Dividends; Vesting.  Officer shall receive the
full cash dividends attributable to all nonforfeited shares of restricted stock
(or units), regardless of whether such shares (or units) have become vested on
or before the record date for such dividends on the shares (or, as applicable,
the underlying shares).  Upon a Change in Control (as defined below), (i) any
and all equity or equity-based compensation (including, without limitation,
restricted stock and stock options), the vesting of which depends only upon the
passage of time, shall vest; (ii) any and all awards of equity or equity-based
compensation (including, without limitation,  restricted stock and stock
options), the vesting of which depends upon the satisfaction of performance
criteria, shall vest in an amount equal to (A) the amount of the award that
would have been earned if the target level of performance had been achieved,
multiplied by (B) a fraction (x) the

 

- 4 -

--------------------------------------------------------------------------------


 

numerator of which is the number of days during the performance period on which
Officer was employed as of the date of the Change in Control and (y) the
denominator of which is the number of days in the performance period; and
(iii) any and all options shall be exercisable for their full terms without
regard to the termination of Officer’s employment.  Upon Officer’s termination
of service on or after Officer’s attainment of age 69, unless such termination
is for Cause, (i) all of Officer’s outstanding and unvested equity or
equity-based compensation awards (including, without limitation, restricted
stock and stock options), the vesting of which depends only upon the passage of
time, shall fully and immediately vest; (ii) all of Officer’s outstanding and
unvested equity or equity-based compensation awards (including, without
limitation, restricted stock and stock options), the vesting of which otherwise
depends upon the satisfaction of corporate performance criteria, shall fully and
immediately vest if and when the applicable corporate or other performance goals
are ultimately satisfied; and (iii) any and all outstanding options shall remain
exercisable for their full terms without regard to the termination.  In
addition, without limiting the generality of any other provision of this
Paragraph 3.4, Officer shall be eligible during the Term to participate in any
other equity or equity-based compensation plans of general applicability of
Corporation on bases that are no less favorable than those applicable to other
senior executives of Corporation.

 

(h)                              Compensation Upon and After an Executive
Chairman Election.  For periods on and after the effective time of an Executive
Chairman Election made in accordance with Paragraph 1, Officer’s compensation
shall be determined by the Compensation Committee, but in no event shall the
rate of compensation for the first two years beginning on and immediately
following the effective time of such election be less than the sum of (i) Base
Salary in effect at the time of such election and (ii) the amount of the Bonus
payable at target level of performance for the fiscal year during which the
election is made.

 

4.                                    Termination of this Agreement; Change in
Control.

 

4.1                            Termination by Corporation Defined.

 

(a)                               Termination Without Cause.  Subject to the
provisions set forth in Paragraph 4.3, “Termination Without Cause” shall
constitute any termination of Officer’s employment by Corporation other than
termination for Cause (as defined below).

 

(b)                              Termination for Cause.  Subject to the
provisions set forth in Paragraph 4.3, prior to the Termination Date,
Corporation shall have the right to terminate this Agreement for Cause 30 days
after written notice has been delivered to Officer, which notice shall specify
the specific facts relating to and reason for, and the effective date of, such
termination (which date shall be the applicable Early Termination Date).  For
purposes of this Agreement, “Cause” shall mean the following:

 

(i)                                   Officer’s use of alcohol or narcotics
which proximately results in the willful material breach or habitual willful
neglect of Officer’s duties under this Agreement;

 

(ii)                                Officer’s criminal conviction of fraud,
embezzlement, misappropriation of assets, or any felony, but in no event traffic
or similar violations; or

 

(iii)                             Officer’s willful Material Breach (as defined
below) of this Agreement, if such willful Material Breach is not cured by
Officer within 30 days after Corporation’s written notice thereof specifying the
nature of such willful Material Breach.  For purposes of this Paragraph 4.1(b),
the term willful “Material Breach” (A) shall mean the substantial and continual

 

- 5 -

--------------------------------------------------------------------------------


 

willful nonperformance of Officer’s material duties under this Agreement
resulting from Officer’s gross negligence or willful misconduct which the Board
reasonably determines has resulted in material injury to Corporation and
(B) notwithstanding anything in this Paragraph 4.1(b) to the contrary, the term
willful “Material Breach” shall include Officer’s willful material violation of
any specific and proper resolution passed by the Board (or a committee thereof)
consistent with this Agreement.

 

Notwithstanding the foregoing, Cause shall in no event be deemed to exist except
(i) as to any event or condition allegedly constituting Cause, as to which
notice is given not more than 30 days following the date that such event or
condition first becomes known to the Board, and (ii) upon a finding reflected in
a resolution of the Board approved by at least two-thirds of the members of the
Board, excluding Officer (whose finding shall not be binding upon or entitled to
any deference by any court, arbitrator or other decision-maker ruling on this
Agreement), at a meeting of which Officer shall have been given proper notice
and at which Officer (and Officer’s counsel) shall have a reasonable opportunity
to present Officer’s case.

 

For purposes of this Paragraph 4.1(b), no act or omission or other conduct shall
be considered “willful” if Officer believed in good faith that such act or
omission or conduct was in or not opposed to the best interests of Corporation.

 

(c)                               Termination by Reason of Death or Disability. 
Subject to the provisions set forth in Paragraph 4.3, prior to the Termination
Date, Corporation shall have the right to terminate this Agreement by reason of
Officer’s death or Permanent Disability.  For purposes of this benefit,
“Permanent Disability” shall mean any physical or mental disability which causes
Officer to be unable to perform all of Officer’s material duties as an employee
of Corporation for 180 consecutive business days.  Notwithstanding the
foregoing, if Corporation asserts that Officer has a Permanent Disability; (i) 
Corporation shall give Officer at least 15 business days’ advance written notice
thereof; (ii) Officer shall have the right within 10 business days after such
notice to dispute Corporation’s assertion; (iii) within 10 business days after
exercising such right Officer shall submit to a physical examination by a
physician affiliated with any major metropolitan hospital and selected by
Officer; provided, however, that, prior to such physical examination, Officer
shall obtain the approval of the Board (or if applicable, its designated
committee) with respect to the selection of such physician, which approval shall
not be unreasonably withheld; and (iv) if such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, Officer is
capable of resuming his employment and devoting his full time and energy to
discharging his duties within 10 business days after the date of such statement,
Corporation shall not have the right to terminate Officer under this
Paragraph 4.1(c) without further dispute.

 

4.2                            Termination by Officer Defined.

 

(a)                               Termination Other than for Good Reason. 
Subject to the provisions set forth in Paragraph 4.3, Officer shall have the
right to terminate this Agreement for any reason other than for Good Reason (as
defined below), at any time prior to the Termination Date, upon written notice
delivered to Corporation 30 days prior to the effective date of termination
specified in such notice (which date shall be the applicable Early Termination
Date).

 

(b)                              Termination for Good Reason.  Subject to the
provisions of Paragraph 4.3, Officer shall have the right to terminate this
Agreement prior to the Termination Date in the event of Good Reason.  For the
purposes of this Agreement, “Good Reason” shall mean, without Officer’s express
written consent, the occurrence of any of the following circumstances, and in
the case of clauses (i), (iii), (v), (vi), (vii), (viii) and (ix) of this
Paragraph 4.2(b), failure of Corporation to cure such circumstances within 30
days after written notice thereof specifying the nature of such circumstances
has been delivered

 

- 6 -

--------------------------------------------------------------------------------


 

to Corporation (it being agreed that, if Corporation effects a cure of an event
or condition under any particular one of such clauses, it shall not again be
permitted during the Term to cure an event or condition under that same clause);
provided that Officer shall be required to provide such written notice to
Corporation within 30 days following the date that such circumstance first
becomes known to Officer:

 

(i)                                   the assignment to Officer of any duties
inconsistent with Officer’s positions as set forth in Paragraph l, or an adverse
alteration in the nature or status of Officer’s responsibilities, other than by
virtue of an Executive Chairman Election made in accordance with Paragraph 1;

 

(ii)                                upon or after a Change in Control (as
defined below), a substantial change in the nature of the business operations of
Corporation;

 

(iii)                             a reduction by Corporation in Officer’s Base
Salary or bonus opportunities (including, without limitation, any reduction in
the target Bonus) as in effect on the date hereof or as the same may be
increased from time to time;

 

(iv)                            the relocation of Corporation’s principal
executive offices to a location outside the Los Angeles and Pasadena, California
metropolitan areas, or Corporation’s requiring Officer to be based anywhere
other than Corporation’s principal executive offices except for required travel
on Corporation’s business to an extent substantially consistent with Officer’s
business travel obligations immediately prior to the date hereof;

 

(v)                               the failure by Corporation to pay Officer any
portion of his current compensation, or to pay Officer any portion of an
installment of deferred compensation under any deferred compensation program of
Corporation, within seven days of the date such compensation is due;

 

(vi)                            upon or after a Change in Control, the failure
by Corporation to continue in effect any compensation plan in which Officer
participates immediately prior to the Change in Control which is material to
Officer’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by Corporation to continue Officer’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of participation
relative to other participants, as existed prior to the Change in Control;

 

(vii)                         upon or after a Change in Control, the failure by
Corporation to continue to provide Officer with benefits substantially similar
to those under any of Corporation’s directors and officers liability insurance,
life insurance, medical, health and accident, or disability plans in which
Officer was participating at the time of a Change in Control, the taking of any
action by Corporation which would directly or indirectly materially reduce any
of such benefits or deprive Officer of any material fringe benefit enjoyed by
him at the time of a Change in Control, or the failure by Corporation to provide
Officer with the number of paid vacation days to which he is entitled on the
basis of years of service with Corporation in accordance with Corporation’s
normal vacation policy in effect at the time of the Change in Control;

 

(viii)                      the failure of Corporation to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement; or

 

(ix)                            a material breach of this Agreement by
Corporation.

 

- 7 -

--------------------------------------------------------------------------------


 

Officer’s right to terminate Officer’s employment for Good Reason shall not be
affected by Officer’s incapacity due to physical or mental illness.  In
addition, notwithstanding any other provision of this Agreement, any termination
of employment by Corporation (other than a termination by Corporation for
Cause), shall be treated as a termination by Officer for Good Reason.

 

4.3                            Effect of Termination.  In the event that this
Agreement is terminated by Corporation or Officer prior to the Termination Date
in accordance with the provisions of this Paragraph 4, the obligations and
covenants of the parties under this Paragraph 4 shall be of no further force and
effect, except for the obligations of the parties set forth in this Paragraph
4.3 and, for the avoidance of doubt Paragraph 4.5, and such other provisions of
this Agreement which shall survive termination of this Agreement as provided in
Paragraph 6.11.  Except as otherwise specifically set forth in this Agreement,
all amounts due upon termination shall be payable on the date such amounts would
otherwise have been paid had the Agreement continued through its Term; provided,
however, that subject to the provisions of each plan governing Deferred Amounts
(as defined below), including, but not limited to, provisions that may delay the
payment of Deferred Amounts until six months and one day after Officer’s
Separation From Service (as defined in Paragraph 4.4(b)(i)), Deferred Amounts
shall be payable within 30 days following the Early Termination Date.  In the
event of any such early termination in accordance with the provisions of this
Paragraph 4.3, Officer shall be entitled to the following:

 

(a)                               Termination by Corporation.

 

(i)                                   Termination Without Cause.  In the event
that Corporation terminates this Agreement without Cause pursuant to Paragraph
4.1(a), Officer shall be entitled to:  (i) Earned Base Salary; (ii) any earned
Bonus, for the fiscal year of Corporation immediately prior to the fiscal year
in which Officer is terminated, that Officer is entitled to receive, pursuant to
Paragraph 3.3, but which has not been paid to Officer as of the Early
Termination Date, in the amount in which such Bonus either has been determined
or approved by the Board or Compensation Committee or is readily ascertainable
(in all cases without regard to any ability of the Board or Compensation
Committee to exercise any negative discretion regarding payment), at the same
time that other executive bonuses are determined, by reference to performance
criteria previously established by the Board or Compensation Committee (an
“Earned Bonus”); (iii) vested benefits pursuant to written employee benefit
plans (“Earned Benefits”) and reimbursable expenses; (iv) any compensation
earned but deferred (“Deferred Amounts”); (v) a pro rata Bonus for the portion
of the fiscal year in which Officer’s termination occurs based on the amount
that would have been earned (as determined by an independent certified public
accountant mutually acceptable to Officer and Corporation) if the target level
of performance had been achieved, provided,  that the Bonus that is to be
prorated for the applicable year shall not be less than the Bonus for the
immediately preceding year (a “Pro Rata Bonus”); (vi) the Severance Payment (as
defined below); (vii) continued participation throughout the three-year period
following Officer’s termination of employment in all medical and dental benefit
plans, to the extent permitted by those plans (but at such costs no higher to
Officer than as in effect immediately preceding such termination); provided
that, after receiving reasonable request from Corporation reasonably in advance
of the expiration of the election periods under COBRA (as defined in Paragraph
4.4(c)(iii)) and analogous provisions of state law, as applicable, Officer and
covered dependents shall make reasonable efforts to make applicable elections
thereunder (to the extent available); and provided further, that Corporation
shall in no event be required to provide any benefits otherwise required by this
clause (vii) after such time as Officer becomes enrolled in a plan of another
employer or recipient of Officer’s services under which he is entitled to
receive benefits of the same type (e.g., medical or dental); (viii) payment of
full salary in lieu of all accrued but unused vacation; (ix) for a period of up
to 180 days following Officer’s termination of employment, outplacement services
(which shall be reasonable for an officer of Officer’s status at

 

- 8 -

--------------------------------------------------------------------------------


 

a company such as Corporation) through a bona fide outplacement organization
acceptable to Officer that, at a minimum, agrees to supply Officer with
outplacement counseling, a private office and administrative support, including
telephone service (“Applicable Outplacement Services”); (x) (A) full and
immediate vesting of any and all outstanding and unvested equity or equity-based
compensation awards (including, without limitation,  restricted stock and stock
options), the vesting of which otherwise depends only upon the passage of time,
(B) if the applicable corporate or other performance goals are ultimately
satisfied, the vesting of any and all awards of equity or equity-based
compensation (including, without limitation, restricted stock and stock
options), the vesting of which otherwise depends upon the satisfaction of
corporate performance criteria, in an amount equal to (I) the amount of the
award multiplied by (II) a fraction (x) the numerator of which is the number of
days during the performance period on which Officer was employed and (y) the
denominator of which is the number of days in the performance period, and
(C) exercisability of any and all outstanding options for their full terms
without regard to the termination; and (xi) (A) to the extent that any
restricted stock award has not yet been granted for 2011, a fully vested
restricted stock grant in an amount equal to the number of shares of restricted
stock awarded in the year prior to the year in which the termination occurs, or,
if higher, the average of the number of shares of restricted stock awarded for
the second, third, and fourth fiscal years prior to the fiscal year in which the
termination occurs (reduced by any grants already made for 2011), (B) for 2012
and thereafter, to the extent an LTI Grant has not been made with respect to the
fiscal year prior to the fiscal year in which the termination occurs, a fully
vested restricted stock grant in an amount equal to the number of shares of
restricted stock awarded in the year prior to the year in which the termination
occurs, or, if higher, the average of the number of shares of restricted stock
awarded in the second, third, and fourth fiscal years prior to the fiscal year
in which the termination occurs, and (C) for 2012 and thereafter, a fully vested
restricted stock grant in an amount equal to the number of shares of restricted
stock awarded in the year prior to the year in which the termination occurs, or,
if higher, the average of the number of shares of restricted stock awarded in
the second, third, and fourth fiscal years prior to the fiscal year in which the
termination occurs.  Notwithstanding the foregoing, in the event Officer’s
participation in any such plan, program or arrangement described in this
Paragraph 4.3(a)(i) is barred, or in the case of clause (vii),  subjects
Corporation or Officer to materially adverse penalties or excise taxes,
Corporation shall arrange to provide Officer with substantially similar benefits
(on a post-tax basis).

 

(ii)                                Termination for Cause.  In the event that
Corporation terminates this Agreement for Cause pursuant to Paragraph 4.1(b),
Officer shall be entitled to (i) Earned Base Salary; (ii) any Earned Bonus;
(iii) Earned Benefits and reimbursable expenses; and (iv) any Deferred Amounts. 
Officer shall not be entitled to any Pro Rata Bonus, future annual Bonus or
Severance Payment.

 

(iii)                             Termination Due to Death or Permanent
Disability.  In the event that Officer’s employment is terminated by reason of
death or Permanent Disability, he shall be entitled to all compensation and
benefits described in Paragraph 4.3(a)(i) except that clause (vii) therein
(relating to medical and dental benefits) shall be applied by substituting
“18-month” for “three-year,” as the latter appears therein and, and clause
(ix) therein shall be inapplicable.

 

(b)                              Termination by Officer.

 

(i)                                   Termination Other than for Good
Reason.  In the event that Officer terminates this Agreement other than for Good
Reason, Officer shall be entitled to (i) Earned Base Salary; (ii) any Earned
Bonus; (iii) Earned Benefits and reimbursable expenses; and (iv) any Deferred
Amounts.  Officer shall not be entitled to any Pro Rata Bonus, future annual
Bonus or

 

- 9 -

--------------------------------------------------------------------------------


 

Severance Payment.  In addition, if the termination by Officer is on or after
attainment of age 69, Officer shall be entitled to the payments and benefits
described in clauses (vii), (viii) and (xi) of the first sentence of Paragraph
4.3(a)(i).

 

(ii)                                Termination for Good Reason.  In the event
that Officer terminates this Agreement for Good Reason, Officer shall be
entitled to all of the compensation and benefits to which he would be entitled
under Paragraph 4.3(a)(i) in the event of a termination by Corporation without
Cause; provided, however, that in the event that Officer terminates this
Agreement for Good Reason pursuant to Paragraph 4.2(b)(iii), Earned Base Salary
shall mean all semi-monthly installments of Base Salary as in effect on the date
of termination or the date immediately prior to any reduction under Paragraph
4.2(b)(iii), whichever is greater, which have become due and payable to Officer,
together with any partial monthly installment prorated on a daily basis up to
and including the applicable Termination Date.

 

4.4                            Severance Payment; Post-Employment Consulting

 

(a)                               Definition of “Severance Payment.”  For
purposes of this Agreement, the term “Severance Payment” shall mean an amount
equal to three times the sum of (i) Base Salary as in effect on the date of
termination; plus (ii) an amount equal to (A) the sum of the Bonus paid to
Officer with respect to each of the last three fiscal years of Corporation
preceding the year in which the termination of this Agreement occurs, divided by
(B) three; provided, however, that in the event that Officer terminates this
Agreement for Good Reason pursuant to Paragraph 4.2(b)(iii), Severance Payment
shall mean three times the sum of (i) the greater of (A) Base Salary, as in
effect on the date of termination, or (B) Base Salary, as in effect on the date
immediately prior to any reduction described in Paragraph 4.2(b)(iii); plus
(ii) an amount equal to (A) the sum of the Bonus paid to Officer with respect to
each of the last three fiscal years of Corporation preceding the year in which
the termination of this Agreement occurs, divided by (B) three.  In the event
that Officer is entitled to a Severance Payment, except by virtue of death or
Permanent Disability, Officer shall provide post-employment consulting services
pursuant to Paragraph 4.4(c)).  Notwithstanding the foregoing, if termination is
after the effective time of an Executive Chairman Election, the Severance
Payment shall mean the sum of (i) Officer’s Base Salary as in effect at the time
of such election, plus (ii) the amount of the Bonus payable at target level of
performance for the fiscal year during which the election is made or, if higher,
for the prior fiscal year.

 

(b)                              Payment of Severance Payment and Pro Rata
Bonus; Section 409A.  In the event that Officer is entitled to any Severance
Payment or Pro Rata Bonus pursuant to Paragraph 4.3 or 4.5, such Severance
Payment and Pro Rata Bonus shall be payable in a lump sum within 10 days
following Officer’s termination of employment; provided, however, that:

 

(i)                                   payment of such amounts and any other
amounts or benefits provided under this Agreement in connection with Officer’s
termination of employment that constitute “deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Officer’s termination of employment unless and until Officer has also incurred a
“separation from service” (as such term is defined in Treasury Regulations
Section 1.409A-1(h) (“Separation From Service”)), unless Corporation reasonably
determines that such amounts and benefits may be provided to Officer without
causing Officer to incur the adverse personal tax consequences under
Section 409A; and

 

(ii)                                it is intended that (a) each installment of
any amounts or benefits payable under this Agreement be regarded as a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i) (and
each such installment is hereby designated as separate for such purpose),
(b) all

 

- 10 -

--------------------------------------------------------------------------------


 

payments of any such amounts or benefits satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and
(c) any such amounts or benefits consisting of COBRA premiums also satisfy, to
the greatest extent possible, the exemption from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(9)(v).  However, if any
such amounts or benefits constitute “deferred compensation” under Section 409A
and Officer is a “specified employee” of Corporation, as such term is defined in
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of such benefit payments shall be delayed as follows: on the earlier to
occur of (a) the date that is six months and one day after Officer’s Separation
From Service and (b) the date of Officer’s death (such applicable date, the
“Delayed Initial Payment Date”), Corporation shall (1) pay Officer a lump sum
amount equal to the sum of the benefit payments that Officer would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payment of the benefits had not been delayed pursuant to this paragraph and
(2) commence paying the balance, if any, of the benefits in accordance with the
applicable payment schedule.

 

Officer and Corporation agree that one-half of any Severance Payment shall
constitute consideration for Officer’s compliance with the post-employment
consulting provisions of Paragraph 4.4(c) and the noncompetition obligation of
Paragraph 5.

 

(c)                               Post-Employment Consulting.

 

(i)                                   Consulting Period.  In the event that
Officer is entitled to a Severance Payment, except by virtue of death or
Permanent Disability, Officer shall continue to provide services to Corporation
as a consultant for the period (the “Consulting Period”) from the termination of
Officer’s employment through the earlier of: the 12-month period following
Officer’s termination of employment, or the date of the termination of Officer’s
service as a consultant by Corporation due to Officer’s material breach of this
Agreement.

 

(ii)                                Consulting Duties.  Officer shall be
available to provide consulting services during the Consulting Period (or
shorter period, if applicable) in Officer’s areas of expertise, as requested by
the Chief Executive Officer of Corporation or the Board (or a committee of the
Board).  Officer shall make himself available to provide such services for up to
20 hours per month for the first three months of the Consulting Period, and five
hours per month for the remainder of the Consulting Period; provided that
Officer shall not be required to provide services that would conflict with or
otherwise interfere in any way with his duties or responsibilities (including,
without limitation,  as to the time, place and manner of services) for any
subsequent employer or other recipient of his services.  Corporation shall
require such services at reasonable times and places mutually agreed upon by
Corporation and Officer.  By way of example, it shall not be a breach of this
Agreement if Officer has made himself available to render such services and
Corporation does not require Officer to render all such services.

 

(iii)                             Independent Contractor Status.  During the
Consulting Period (or shorter period, if applicable), Officer acknowledges and
agrees that he (i) shall be an independent contractor of Corporation and not an
employee, and (ii) shall not be entitled to any of the benefits that Corporation
may make available solely to its employees, except as otherwise specifically set
forth in this Agreement or to the extent that Officer elects continued health
care coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or analogous provisions of state law.  Consultant shall execute
Corporation’s standard form of independent contractor consulting agreement,
which shall among other things, require Consultant to refrain from unauthorized
use and disclosure of Corporation’s confidential and proprietary information
(but which shall in no event be more restrictive than this Agreement as to such
matters).

 

- 11 -

--------------------------------------------------------------------------------


 

(iv)                            Expense Reimbursement.  Corporation shall
reimburse Officer for all reasonable out-of-pocket business expenses incurred by
Officer for the purpose of and in connection with the performance of his
consulting services pursuant to this Agreement.  Officer shall be entitled to
such reimbursement upon the presentation by Officer to Corporation of vouchers
or other statements itemizing such expenses in reasonable detail consistent with
Corporation’s policies.  The amount of expenses eligible for reimbursement
pursuant to this Paragraph 4.4(c)(iv) during a calendar year shall not affect
the amount of expenses eligible for reimbursement in any other calendar year. 
Corporation shall reimburse Officer for any expense eligible for reimbursement
pursuant to this Paragraph 4.4(c)(iv) on or before the end of the calendar year
following the calendar year in which the expense was incurred.

 

4.5                            Change in Control.

 

(a)       Effect of Termination Following a Change in Control.  In the event
that Corporation terminates this Agreement without Cause pursuant to Paragraph
4.1(a) or Officer terminates this Agreement for Good Reason pursuant to
Paragraph 4.2(b), in each case within 12 months following the effective date of
a Change in Control, then, without limiting any other provision of this
Agreement, Officer shall be entitled to all of the compensation and benefits to
which he would be entitled under Paragraph 4.3(a)(i) in the event of a
termination by Corporation without Cause; provided, however, that, in the event
that Officer terminates this Agreement for Good Reason pursuant to Paragraph
4.2(b)(iii), Earned Base Salary shall mean all semi-monthly installments of Base
Salary as in effect on the date of termination or the date immediately prior to
any reduction under Paragraph 4.2(b)(iii), whichever is greater, which have
become due and payable to Officer, together with any partial monthly installment
prorated on a daily basis up to and including the applicable Termination Date.

 

(b)      Change in Control Defined.  For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if:

 

(i)                                   Any Person (as such term is used in
section 3(a)(9) of the Securities Exchange Act of 1934 as amended from time to
time (the “Exchange Act”), as modified and used in sections 13(d) and
14(d) thereof, except that such term shall not include (A) Corporation or any of
its subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of Corporation or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
stockholders of Corporation in substantially the same proportions as their
ownership of stock of Corporation) becomes the Beneficial Owner, as such term is
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of Corporation (not including in the securities beneficially owned by
such Person any securities acquired directly from Corporation or its affiliates
other than in connection with the acquisition by Corporation or its affiliates
of a business) representing 25% or more of the combined voting power of
Corporation’s then outstanding securities; or

 

(ii)                                The following individuals cease for any
reason to constitute a majority of the number of directors then serving: 
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Corporation) whose
appointment or election by the Board or nomination for election by Corporation’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

- 12 -

--------------------------------------------------------------------------------


 

(iii)                             There is consummated a merger or consolidation
of Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of Corporation
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Corporation or any subsidiary of Corporation, at least
75% of the combined voting power of the securities of Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of Corporation (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from Corporation or its affiliates other than
in connection with the acquisition by Corporation or its affiliates of a
business) representing 25% or more of the combined voting power of Corporation’s
then outstanding securities; or

 

(iv)                            The stockholders of Corporation approve a plan
of complete liquidation or dissolution of Corporation or there is consummated an
agreement for the sale or disposition by Corporation of all or substantially all
of Corporation’s assets, other than a sale or disposition by Corporation of all
or substantially all of Corporation’s assets to an entity, at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of Corporation in substantially the same proportions as their
ownership of Corporation immediately prior to such sale.

 

(c)                               Limitation on Payments.  If all, or any
portion, of the payments provided under this Agreement, either alone or together
with other payments or benefits that Officer receives or is entitled to receive
from Corporation or an affiliate, would constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), then Officer shall be entitled to receive (i) an amount limited so
that no portion thereof shall be subject to an excise tax under Section 4999 of
the Code (the “Limited Amount”), or (ii) if the amount otherwise payable
hereunder (without regard to clause (i)) reduced by the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) is greater than the Limited Amount,
the amount otherwise payable hereunder.  Any reductions under this Paragraph 4.5
shall be made first from cash payments that are not payments of deferred
compensation subject to Section 409A of the Code, next from other cash payments,
and finally from the cancellation of the accelerated vesting of equity awards.

 

4.6                            No Mitigation or Offset.  Officer shall not be
required to mitigate damages under this Agreement by seeking other comparable
employment or otherwise, and the amount of any payment or benefit provided for
in this Agreement, shall not be reduced by any compensation earned by or
provided to Officer as the result of employment by an employer other than
Corporation.

 

5.                                    Noncompetition.

 

During the Term and ending (i) 12 months following the date that Officer ceases
to be an employee of Corporation other than in the event of a termination
following a Change in Control pursuant to Paragraph 4.5, or (ii) three years
following the date that Officer ceases to be an employee of Corporation in the
event of a termination following a Change in Control pursuant to Paragraph 4.5,
Officer shall not engage in any activity directly and materially competitive,
with a material adverse impact on Corporation, with the business of
Corporation.  (By way of example and for avoidance of ambiguity, the
noncompetition period in the preceding sentence is intended to run for the
stated period (12 months or three years, as applicable) from termination of
employment, regardless of whether Officer is consulting for all or part of that
period pursuant to the terms of Paragraph 4.4.)  This provision shall not

 

- 13 -

--------------------------------------------------------------------------------


 

be construed to prohibit Officer from owning up to 5% of the outstanding voting
shares of the equity securities of any corporation whose common stock is listed
for trading on any national securities exchange or on the NASDAQ system.

 

6.                                    Miscellaneous.

 

6.1                            Payment Obligations.  Corporation’s obligation to
pay Officer the compensation and to make the arrangements provided herein shall
be unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder.  If arbitration after a Change in Control shall be brought to
enforce or interpret any provision contained herein, Corporation shall, to the
extent permitted by applicable law and Corporation’s Articles of Incorporation
and By-Laws, indemnify Officer for Officer’s attorneys’ fees and disbursements
incurred in such arbitration.

 

6.2                            Confidentiality.  Officer agrees that all
confidential and proprietary information relating to the business of Corporation
shall be kept and treated as confidential both during and after the Term, except
as may be permitted in writing by the Board or as such information is within the
public domain or comes within the public domain without any breach of this
Agreement; provided, however, that this Paragraph 6.2 imposes no obligation upon
Officer with respect to information that (i) was in Officer’s possession before
receipt from Employer; (ii) is disclosed to immediate family members, or to tax,
financial, or legal advisors for purposes of obtaining such advice; (iii) is
rightfully received by Officer from a third party who does not have a duty of
confidentiality; or (iv) is disclosed as required by law or legal process.

 

6.3                            Waiver.  The waiver of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or other provision hereof.

 

6.4                            Entire Agreement; Modifications.

 

(a)       Except as otherwise provided herein, this Agreement (together with the
agreements and plans referred to herein) represents the entire understanding
among the parties with respect to the subject matter hereof, and this Agreement
supersedes any and all prior understandings, agreements, plans and negotiations,
whether written or oral, with respect to the subject matter hereof, including
without limitation that certain Amended and Restated Executive Employment
Agreement between Corporation and Officer effective as of January 1, 2005 (other
than the second sentence of the third paragraph of Section 3.4(g) thereof, which
shall survive in accordance with its terms).  All modifications to the Agreement
must be in writing and signed by the party against whom enforcement of such
modification is sought.

 

(b)      Notwithstanding the foregoing, nothing in this Agreement shall
adversely affect any compensation or benefit earned for a period beginning prior
to the Effective Date, or any incentive award granted on a date prior to the
Effective Date.

 

6.5                            Notices.  All notices and other communications
under this Agreement shall be in writing and shall be given by facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission of a facsimile (if the receipt of the facsimile is confirmed)
to the respective persons named below:

 

- 14 -

--------------------------------------------------------------------------------


 

If to Corporation:

Alexandria Real Estate Equities, Inc.

 

385 East Colorado Boulevard

 

Suite 299

 

Pasadena, CA  91101

 

Phone:  (626) 578 0777

 

 

If to Officer:

Joel S. Marcus,

 

at the address shown on the execution page hereof.

 

 

 

With a copy to:

 

 

 

Ropes & Gray LLP

 

1211 Avenue of the Americas

 

New York, New York 10036-8704

 

Attention: Andrew L. Oringer, Esq.

 

Phone:  (212) 596 9702

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

6.6                            Headings.  The Paragraph headings herein are
intended for reference only and shall not by themselves determine the
construction or interpretation of this Agreement.

 

6.7                            Governing Law.  Other than with respect to
Paragraph 6.13, this Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to its principles of
conflict of laws.

 

6.8                            Arbitration.  Any dispute arising out of or
relating to this Agreement or its enforcement, breach, performance, or
interpretation, that cannot be settled by good faith negotiation between the
parties shall be submitted to Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), or its successor, for final and binding arbitration by a single
arbitrator in Los Angeles, California, pursuant to JAMS’ then applicable
arbitration rules (incorporated herein by reference), which arbitration shall be
the exclusive remedy of the parties hereto.  By agreeing to this arbitration
procedure, the parties waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding.  The resulting
arbitration shall be deemed equivalent to a final order of a court having
jurisdiction over the subject matter, shall not be appealable, and shall be
enforceable in any court of competent jurisdiction.  The arbitrator shall
(i) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law, and
(ii) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award.  Corporation shall pay
all of JAMS’ administrative fees (including but not limited to arbitrator fees)
for this arbitration.  Submission to arbitration shall not preclude the right of
any party hereto involved in a dispute regarding this Agreement (each, a
“Disputing Party” and collectively, the “Disputing Parties”) to institute
proceedings for injunctive relief to prevent irreparable harm pending the
arbitration of a matter subject to arbitration pursuant to this Agreement. 
Subject to the exceptions contained in Paragraph 6.2, any documentation and
information submitted by any party in the arbitration proceeding shall be kept
strictly confidential by the parties and the arbitrator.

 

6.9                            Severability.  Should a court or other body of
competent jurisdiction determine that any provision of this Agreement is
excessive in scope or otherwise invalid or unenforceable, such provision shall
be adjusted rather than voided, if possible, and enforced along with all other
provisions of this Agreement to the extent possible under applicable law
consistent with the intent of the parties.

 

- 15 -

--------------------------------------------------------------------------------


 

6.10                    Survival of Corporation’s Obligations.  Corporation’s
obligations hereunder shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business, or similar event relating to
Corporation.  This Agreement shall not be terminated by any merger or
consolidation or other reorganization of Corporation.  In the event any such
merger, consolidation or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and inure to the benefit of the surviving or resulting
corporation or person.  This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by Corporation (except to an affiliate
of Corporation, in which event Corporation shall remain liable if the affiliate
fails to meet any obligations to make payments or provide benefits or otherwise)
or by Officer.

 

6.11                    Survival of Certain Rights and Obligations.  The rights
and obligations of the parties hereto pursuant to Paragraphs 4.3, 4.4, 4.5, 4.6,
5, 6.1 through 6.11 and 6.13, hereof shall survive the termination of this
Agreement.

 

6.12                    Counterparts.  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
Agreement.

 

6.13                    Indemnification and Insurance.  In addition to any
rights to indemnification to which Officer is entitled under Corporation’s
Articles of Incorporation and By-Laws, Corporation shall indemnify Officer at
all times during and after the Term to the maximum extent permitted under
Section 2-418 of the General Corporation Law of the State of Maryland or any
successor provision thereof and any other applicable state law, and shall pay
Officer’s expenses in defending any civil or criminal action, suit, or
proceeding in advance of the final disposition of such action, suit, or
proceeding, to the maximum extent permitted under such applicable state laws. 
It is expressly understood and agreed that Corporation shall continue to
indemnify Officer as provided above after the Term has ended for any claims that
may be made against him with respect to his service as a director or officer of
Corporation.  Corporation shall cover Officer, at Corporation’s expense, under
director and officer insurance which provides coverage not less than the amount
of coverage on the date hereof, covering any and all claims arising out of
Officer’s tenure as an officer, director or manager of Corporation, both during
and, at all times while potential liability exists, after the Term on a basis no
less favorable in each and every respect as is applicable to any officer,
director or manager (whether current or former), as applicable, of Corporation.

 

- 16 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

CORPORATION:

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

Name: Dean A. Shigenaga

 

 

Title: Chief Financial Officer

 

 

 

 

Date:

April 26, 2012

 

 

 

 

 

 

OFFICER:

 

 

 

 

 

 

 

By:

/s/ Joel S. Marcus

 

 

Joel S. Marcus

 

 

 

 

Date:

April 26, 2012

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BONUS

 

 

 

 

1.                                    Bonus.

 

With respect to each fiscal year of Corporation occurring during the Term,
Officer shall be eligible to receive a Bonus, 60% of which shall be payable
based on upon the achievement of certain corporate performance criteria
(“Corporate Performance Criteria”), and 40% of which shall be payable based upon
the achievement of certain individual performance criteria (“Individual
Performance Criteria”).  The Bonus payable, if any, shall have a threshold
amount equal to 75% of Base Salary, a target amount equal to 150% of Base
Salary, and a maximum amount equal to 225% of Base Salary.  The Bonus payable,
if any, for any fiscal year shall be payable only following written
certification by the Compensation Committee of the requisite corporate
performance in two installments, with 50% payable on April 1 and the remaining
50% payable on July 1 of the year immediately following the fiscal year to which
such Bonus relates.

 

2.                                    Performance Criteria.

 

The specific Corporate Performance Criteria to be achieved (i) shall be
determined by the Compensation Committee (A) with respect to 2012, not later
than 90 days after the execution of the Agreement, and (B) with respect to any
other fiscal year of Corporation, not later than 90 days after the beginning of
the fiscal year, and (ii) shall be based on Corporation’s achievement during the
applicable fiscal year of the following categories of initiatives with the
following weightings: (1) balance sheet management, including investment grade
rating, capital allocation and debt/equity raising, 30%, (2) net operating
income growth, excluding the impact of asset sales, 30%, (3) operating margins
relative to peers, excluding the impact of asset sales, 20%, and (4) leasing
activity/quality, 20%.  The specific Individual Performance Criteria to be
achieved shall be determined by the Compensation Committee with respect to 2012,
not later than 90 days after the execution of the Agreement, and with respect to
any other fiscal year of Corporation, not later than 90 days after the beginning
of the fiscal year.  Both the Corporate Performance Criteria and the Individual
Performance Criteria shall be reasonably determined by the Compensation
Committee in good faith following consultation with Officer.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

2012 PERFORMANCE-BASED RESTRICTED STOCK GRANT

 

 

Performance Criteria

 

In connection with the 2012 Performance-Based Restricted Stock grant, for each
fiscal year of Corporation during the three-year period beginning from
January 1, 2012 through December 31, 2014, the Compensation Committee shall
determine not later than 90 days after the beginning of the applicable fiscal
year, or, in the case of 2012, concurrent with the grant of such award in the
time period specified in Section 3.4(g)(i) of this Agreement, specific
performance criteria to be achieved during that fiscal year by Corporation
related to one or more of the following categories of initiatives (i) compounded
annual growth rate in normalized funds from operations per diluted share,
(ii) compounded annual growth rate on investment in common stock, and
(iii) funds from operations multiple.  The specific performance criteria (which,
for the avoidance of doubt, shall not be based on or relate to Officer’s
individual performance) shall be reasonably determined by the Compensation
Committee in good faith following consultation with Officer, and the level of
performance achieved shall be certified in writing by the Compensation Committee
before any portion of such grant may vest.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CERTAIN PERFORMANCE-BASED STOCK

 

 

1.                                    Performance-Based Stock.

 

During the Term, Officer shall be eligible to receive an LTI Grant, 50% of which
shall be in the form of an award of Performance-Based Stock payable based on the
achievement of performance criteria with respect to two components, an absolute
component (the “Absolute Component”) and a relative component (the “Relative
Component”), each representing 50% of the award.  For the avoidance of doubt,
performance criteria shall not be based on or relate to Officer’s individual
performance.

 

2.                                    Performance Criteria.    The following
criteria shall apply with respect to each LTI Grant.

 

2.1 Absolute Component.  The Absolute Component shall be 50% of the
Performance-Based Stock award.  For each Performance Year (as defined below),
33.33% of one-third of the Absolute Component shall be earned if total
shareholder return of Corporation, as calculated below (“TSR”), for the
Performance Year is equal to 6%, and 100% of one-third of the Absolute Component
shall be earned if TSR for the Performance Year is greater than or equal to 10%
(the “Maximum Absolute TSR”), with a proportionate amount earned interpolated on
a linear basis if TSR is greater than 6% and less than the Maximum Absolute
TSR.  For example, 83.33% of one-third of the Absolute Component would be earned
if TSR for the Performance Year is equal to 9%.

 

2.2 Relative Component.  The Relative Component shall be 50% of the
Performance-Based Stock award.  For each Performance Year, 50% of one-third of
the Relative Component shall be earned if TSR for the Performance Year is equal
to the FTSE NAREIT Equity Office Index, and 100% of one-third of the Relative
Component shall be earned if TSR for the Performance Year is greater than or
equal to the sum of the FTSE NAREIT Equity Office Index plus 3% (the “Maximum
Relative TSR”), with a proportionate amount earned interpolated on a linear
basis if TSR is greater than the FTSE NAREIT Equity Office Index and less than
the Maximum Relative TSR.  For example, 83.33% of one-third of the Relative
Component would be earned if TSR for the Performance Year is equal to the sum of
the FTSE NAREIT Equity Office Index plus 2%.  Notwithstanding the foregoing, a
minimum of 50% of one-third of the Relative Component shall be earned in any
year if the TSR for such Performance Year is greater than or equal to 10%.

 

2.3 Calculating TSR.

 

(a)  With respect to an LTI Grant, a “Performance Year” shall mean the fiscal
year of Corporation, with the first Performance Year being the fiscal year of
Corporation in which the LTI Grant is made, and the second and third Performance
Years being the immediately succeeding fiscal years of Corporation.

 

(b)  For purposes of calculating Corporation’s annual TSR with respect to both
the Absolute Component and the Relative Component for an LTI Grant, TSR shall be
measured based on the change in the price of a share of Corporation’s common
stock from the beginning of the Performance Year (using the closing price of
Corporation’s stock on the last day on which Corporation’s stock is traded
during the immediately preceding fiscal year) until the end of the Performance
Year (using the closing price of Corporation’s stock on the last day on which
Corporation’s stock is traded during such Performance Year), adjusted to reflect
the reinvestment of dividends.  TSR with respect to each

 

--------------------------------------------------------------------------------


 

Performance Year shall be determined and certified in writing by the
Compensation Committee as soon as practicable, but not later than 30 days
following the end of the applicable Performance Year.

 

3.                                    Carry-Back and Carry-Forward.

 

If, with respect to any Performance Year, TSR exceeds the Maximum Absolute TSR
or the Maximum Relative TSR, such excess, as applicable, may be applied to the
TSR for the Absolute Component or Relative Component, as applicable, in a prior
or subsequent Performance Year in which the Maximum Absolute TSR or Maximum
Relative TSR, respectively, was not achieved.  For example, with respect to the
Absolute Component, if, during the second Performance Year, TSR equals 14%, the
excess over the Maximum Absolute TSR (i.e., 4%) may be applied to the TSR in the
first or third Performance Years to the extent the Maximum Absolute TSR was not
achieved in such year.  Carry-backs shall be effected first, with remaining
amounts being carried forward.

 

--------------------------------------------------------------------------------